Citation Nr: 0903084	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine.  

3.  Entitlement to service connection for mitral valve 
prolapse.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse and her daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which inter 
alia, granted service connection and assigned a single 10 
percent rating for degenerative changes, cervical and lumbar 
spine, effective from June 1, 2004.  In a July 2006 decision, 
a Decision Review Officer assigned separate 10 percent 
ratings, effective June 1, 2004 for degenerative changes of 
the cervical and the lumbar spines.  The issues before the 
Board are as noted on the title page.  In December 2007, the 
veteran, her spouse and her daughter testified at a DRO 
hearing; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued notice of the rating decision giving rise to 
the claims currently on appeal on May 27, 2005.  In response 
to this rating decision, the veteran filed a notice of 
disagreement in June 2005.  On September 20, 2005, the RO 
issued a statement of the case (SOC).  The SOC provided her 
and her representative information on the right to file a 
substantive appeal, the time limit for filing a substantive 
appeal, information on her right to a hearing and 
representation rights and a VA Form 9, "Appeal to Board of 
Veterans' Appeals."  A VA Form 9 was received at the RO on 
December 21, 2006.  

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The substantive appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or in 
correspondence specifically identifying the issues appealed. 
An appeal must set out specific arguments relating to errors 
of fact or law made by the agency of original (AOJ) 
jurisdiction.  38 C.F.R. § 20.202.

The notice of disagreement and substantive appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301.

With respect to timeliness of the appeal, the Board's Rules 
of Practice provide that a substantive appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
RO) mails the statement of the case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  An extension for filing a substantive 
appeal may be granted on motion filed prior to the expiration 
of the time limit described above. 38 C.F.R. § 20.303.

A VA Form 9 was not received until December 21, 2006, more 
than one year after the May 2005 notice; the later date.  
38 C.F.R. § 20.302.  

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239 
(1993).  Given this fact, and given the fact that the Board 
is unable at this time to identify a document that meets the 
definition as a timely substantive appeal under 38 C.F.R. §§ 
20.202, 20.300, 20.302, further development is in order.  
Marsh v. West, 11 Vet. App. 468 (1998).

In Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
ruled that, unless the RO closed the appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 for failure to 
file a timely substantive appeal, that failure did not 
automatically deprive the Board of jurisdiction.  Gonzalez-
Morales notwithstanding, "questions as to timeliness or 
adequacy of response [to a Statement of the Case] shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3). 

Accordingly, this case must be remanded for the RO to make a 
determination as to whether a timely Substantive Appeal has 
been filed, or if the appeal should be closed. 38 U.S.C.A. § 
7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
make a formal determination as to whether 
the veteran timely perfected an appeal as 
to these claims.

a). If it is determined that a timely 
substantive appeal was not filed, then 
close the appeal, and document that action 
in the claims file.  The veteran may 
appeal any finding that her claim was not 
perfected in a timely manner.

b). If it is determined that an appeal was 
timely perfected, then the claims file 
should be reviewed to ensure that all 
appropriate evidentiary development action 
is completed.  Identify in writing how and 
on what date the veteran supplied VA with 
a timely substantive appeal.  

2.  Thereafter, and following any 
development the RO deems appropriate, 
return the case to the Board.  The Board 
will then undertake a de novo review of 
the timeliness of the appeal.  38 U.S.C.A. 
§ 7105(d)(3).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




